In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated August 12, 1994, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is granted, and the complaint is dismissed.
The plaintiffs brought this action to recover damages for personal injuries sustained by the infant plaintiff, who fell while playing dodgeball during a physical education class. According to the infant plaintiff, he fell because of the slippery condition of the gymnasium floor.
The Supreme Court improperly denied the defendant’s motion for summary judgment. This Court has previously held that " '[t]he fact that a floor is slippery by reason of its smoothness or polish, in the absence of a negligent application of wax or polish, does not give rise to a cause of action or give rise to an inference of negligence’ ” (Pizzi v Bradlee’s Div. of Stop & *516Shop, 172 AD2d 504, 505-506, quoting Silver v Brodsky, 112 AD2d 213, 214; see, Galler v Prudential Ins. Co., 63 NY2d 637). Since there is no evidence in the record that the wax that was allegedly applied to the gymnasium floor was negligently applied, the defendant’s motion for summary judgment should have been granted (Pizzi v Bradlee’s Div. of Stop & Shop, supra). Moreover, there is no evidence in the record of negligent supervision (see, Tobin v Hewlett Branch Athletes, 2 AD2d 758). Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.